   8:19-cr-00276-RFR-SMB Doc # 96 Filed: 10/23/20 Page 1 of 1 - Page ID # 200




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )
                                            )                 8:19CR276
      vs.                                   )
                                            )                  ORDER
KAYLYNN WHITEBEAR,                          )
JACOBIE GRANT,                              )
                                            )
                    Defendants.             )

        This matter is before the court on the government's unopposed Motion to Continue
Trial [95]. Counsel for the government will be in trial the week of November 30, 2020
(United States v. Free, 8:19CR337). Counsel for the defendants indicate they have no
objection to the continuance and join in the request for trial in January. Good cause being
shown, the motion shall be granted, and the trial shall be continued.

      IT IS ORDERED that the motion to continue trial is granted, as follows:

      1. The jury trial, now set for November 30, 2020 is continued to January 19, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests of
         the public and the defendant in a speedy trial. Any additional time arising as a
         result of the granting of this motion, that is, the time between today’s date and
         January 19, 2021, shall be deemed excludable time in any computation of time
         under the requirement of the Speedy Trial Act. Failure to grant a continuance
         would deny the government continuity of counsel and all counsel the reasonable
         time necessary for effective preparation, taking into account the exercise of due
         diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

      3. A party may object to this order by filing an "Objection to Magistrate Judge's
         Order" no later than October 30, 2020. The objecting party must comply with
         all requirements of NECrimR 59.2.

      DATED October 23, 2020.

                                         BY THE COURT:
                                         s/ Susan M. Bazis
                                         United States Magistrate Judge
